Title: To George Washington from David Smith, 13 October 1782
From: Smith, David
To: Washington, George


                  
                     Sir
                     Dobbs-ferry October 13th 1782
                  
                  On examining the person Mentioned Yesterday to your Excellency, late from N. York, and suppos’d to be a british officer—I find by his acct of himself, that his name is Hamlinton Chalmers, That he formerly deserted from General Burgoyne’s Army—serv’d in the Spring  1778 at West Point as Assistant Engineer, afterwards, deserted the American service—Went to N. York—serv’d as Adjutant to the Corps of N. Jersey Volunteers, ‘till some of the officers of that Corps were derangd—and plac’d upon the half pay list, Among which he was one, as may appear by the inclosed papers.
                  That he has now deserted from the british a second time—landed about five Miles above Powles-Hook.  He assigns as a reason for his last desertion, want of support—I have plac’d a small guard over him at Captain Lawrence’s where he will be kept ‘till you Excellency’s pleasure may be known respecting him.  I have the honor to be, Your Excellency’s most Obdt humble Servt
                  
                     David Smith Major
                     
                  
               